DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.
 
Response to Amendment
Applicant’s amendments to the claims, filed 12/4/2020, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 12/4/2020 have been fully considered but they are not persuasive.  With regards to the 35 U.S.C. §101 Rejection Applicant argues “The claims are directed to a specific, technical, solution to a technical problem-outlier detection in sensor data received from a substrate processing chamber."  However without reciting what the outlier is or what the sensor data represents, Examiner views the claims to be directed to an abstract idea without significantly more.  Examiner 
    PNG
    media_image1.png
    31
    59
    media_image1.png
    Greyscale
and the conversion is viewed as 
    PNG
    media_image2.png
    39
    191
    media_image2.png
    Greyscale
."
	However, this is not a "bounded uniform signal" as claimed and disclosed in the specification.” .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claims 1, 8, 15 the limitation	converting the time series data to a bounded uniform signal; 	identifying signal sub-segments of the bounded uniform signal that do not match an expected behavior; 	classifying the identified signal sub-segments that do not match the expected 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to maintenance component.	With regards to the additional elements recited in Claim 8 and 15	a processor; and
a memory having instructions stored thereon, which, when executed by
the processor, performs an operation for classifying an outlier in time series

operation	and 
	A non-transitory computer readable medium having instructions stored
thereon, which, when executed by a processor, cause the processor to perform
a method of classifying an outlier in time series data collected by a sensor
	positioned in a substrate processing chamber,	respectively	are viewed as recitation of generic computer components and thus are not viewed to be significantly more than the abstract idea.	The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving time series data amounts to no more than mere data gathering using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Furthermore receiving time series data is viewed as insignificant extrasolution activity as mere data gathering in an conventional way and, therefore, does not provide an inventive concept.  Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Swarm US 2004/0143357 A1  	Kojitani  US 2007/0265743 A1	Considering the claim as a whole, one of ordinary skill in the art would not know 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Claims 1, 8, 15 recite “determining a health of the substrate processing chamber for suitability of processing additional substrates in response to a classification of the identified signal sub-segments.”  However such a limitation is not taught in the specification.  Examiner notes that Para[0003] of the specification recites 	“Outlier detection in sensor trace data aids in assessing the overall health of the chamber in which a substrate processing procedure is carried forth. As the demands for semiconductor manufacturing increase, such methods for detecting Outlier detection need to increasingly become more sensitive to detect anomalies in a more refined range of sensor data, as well as scalable, to be able to compute Outlier detection algorithms when batches of substrates increase to the thousands.”	However the specification is silent in how such a determination is made and what is suitable.in Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997), “It is not sufficient for purposes of the written description requirement of § 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose. Each application in the chain must describe the claimed features.”	A claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).	Claims that depend on the above rejected claims are also rejected under 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1, 8, 15 recite “determining a health of the substrate processing chamber for suitability of processing additional substrates in response to a classification of the identified signal sub-segments.”.  However it is not clear what the metes and bounds for the term “suitability” is and is therefore indefinite.  It is not clear what is suitable and not suitable.	Claims 2, 9, 16 recite “identifying signal sub-segments of the bounded uniform signal which initially were unclassified”.  However it is not clear what “signal sub-segments which initially were unclassified means since initially is a relative term, and it is not clear what “initially” is referring to and is therefore indefinite.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10,11, 15, 17,18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarm (US 2004/0143357 A1) in view of Flanner (US 2004/0110311 A1).	With respect to Claim 1 Schwarm teaches	A method of classifying an outlier in time series data collected by a sensor positioned in a substrate processing chamber, comprising (See Abstract): 	receiving time series data from the sensor positioned in the substrate processing chamber to collect substrate processing data (See Para[0036] ); 	converting the time series data to a bounded uniform signal (See Para[0039]);  	However Schwarm is silent to the language of	identifying signal sub-segments of the bounded uniform signal that do not match (See Para[0035], [0047]-[0049] Examiner notes that all of the signal sub-segments have an associated variable and is viewed as being classified as such.). 	Nevertheless Flanner teaches	 determining a health of the substrate processing chamber for suitability of processing additional substrates in response to a classification of the identified signal sub-segments (See Para[0018], [0046]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schwarm determining a health of the substrate processing chamber for (See Para[0062]);  	generating a matrix of time series data without the outliers (See Para[0019]);  and 	transform the received time series data using the matrix of time series data without the outliers into the bounded uniform signal(See Para[0019]). 	With respect to Claim 4 Schwarm teaches	The method of claim 1, 	wherein identifying signal sub-segments that do not match the expected behavior, comprises: 	generating training set data within an envelope defining the bounded uniform signal (See Para[0039]);  	partitioning the time series data into a plurality of sub-segments (See Para[0039] subscript k is for wafer k); and	However Schwarm is silent to the language of 	calculating a distance between a normal of the sub-segment and a normal of the envelope. 	Nevertheless it would have been obvious to one of ordinary skill in the art to 	calculating a distance between a normal of the sub-segment and a normal of the envelope	Since Schwarm teaches 	
    PNG
    media_image3.png
    285
    584
    media_image3.png
    Greyscale
	Since Kn is a outlier coefficient and is a variable, the equation in para[0039] would represent a distance between a norm with a positive value on the right side of the equation.	With respect to Claim 8 Schwarm teaches	A system (See Fig 10), comprising: (See Fig 10);  and 	a memory having instructions stored thereon, which, when executed by the processor, performs an operation for classifying an outlier in time series data collected by a sensor positioned in a substrate processing chamber, the operation comprising (See Fig 10): 		receiving time series data from the sensor positioned to collect substrate processing data in the substrate processing chamber (See Para[0036]); 	converting the time series data to a bounded uniform signal (See Para[0039]);  	However Schwarm is silent to the language of	identifying signal sub-segments of the bounded uniform signal that do not match an expected behavior; and 		classifying the identified signal sub-segments that do not match the expected behavior	determining a health of the substrate processing chamber for suitability of processing additional substrates in response to a classification of the identified signal sub-segments.	Nevertheless it would have been obvious to one of ordinary skill in the art to 	identifying signal sub-segments of the bounded uniform signal that do not match an expected behavior; and 		classifying the identified signal sub-segments that do not match the expected behavior 	because Schwarm teaches	the variable Fk, where Fk is the difference between the data point and predicted 
(See Para[0035], [0047]-[0049])	Nevertheless Flanner teaches	 determining a health of the substrate processing chamber for suitability of processing additional substrates in response to a classification of the identified signal sub-segments (See Para[0018], [0046]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schwarm determining a health of the substrate processing chamber for suitability of processing additional substrates in response to a classification of the identified signal sub-segments such as that of Flanner.	One of ordinary skill would have been motivated to modify Schwarm, because determining the health would allow one to perform corrective measures and thus improve productivity.	With respect to Claim 10 Schwarm teaches	The system of claim 8, 	wherein converting the time series data to the bounded uniform signal comprises: removing all outliers from the time series data received from the sensor (See Para[0062]);  	generating a matrix of time series data without the outliers (See Para[0019]);  and 	transform the time series data using the matrix of time series data without the (See Para[0019]).	With respect to Claim 11	The system of claim 8, wherein identifying signal sub-segments that do not match the expected behavior, comprises: 	generating training set data within an envelope defining the bounded uniform signal (See Para[0039]);  	partitioning the time series data into a plurality of sub-segments (See Para[0039] subscript k is for wafer k); and	However Schwarm is silent to the language of 	calculating a distance between a normal of the sub-segment and a normal of the envelope. 	Nevertheless it would have been obvious to one of ordinary skill in the art to 	calculating a distance between a normal of the sub-segment and a normal of the envelope	Since Schwarm teaches 	
    PNG
    media_image3.png
    285
    584
    media_image3.png
    Greyscale
	Since Kn is a outlier coefficient and is a variable, the equation in para[0039] would represent a distance between a norm with a positive value on the right side of the equation.	With respect to Claim 15 Schwarm teaches	A non-transitory computer readable medium having instructions stored thereon, which, when executed by a processor, cause the processor to perform a method of classifying an outlier in time series data collected by a sensor positioned in a substrate processing chamber, comprising: (See Fig 10) 	receiving time series data from the sensor positioned to collect substrate processing data in the substrate processing chamber (See Para[0036]); 	converting the time series data to a bounded uniform signal (See Para[0039]);  	However Schwarm is silent to the language of	identifying signal sub-segments that do not match an expected behavior; and 		classifying the identified sub-segments that do not match the expected behavior(See Para[0035], [0047]-[0049])	Nevertheless Flanner teaches	 determining a health of the substrate processing chamber for suitability of processing additional substrates in response to a classification of the identified signal sub-segments (See Para[0018], [0046]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schwarm determining a health of the substrate processing chamber for suitability of processing additional substrates in response to a classification of the identified signal sub-segments such as that of Flanner.	One of ordinary skill would have been motivated to modify Schwarm, because determining the health would allow one to perform corrective measures and thus improve productivity.(See Para[0062]);  	generating a matrix of time series data without the outliers (See Para[0019]);  and 	transform the time series data using the matrix of time series data without the outliers (See Para[0019]).	With respect to Claim 18 Schwarm teaches	The non-transitory computer readable medium of claim 15, 	wherein identifying signal sub-segments that do not match the expected behavior, comprises: 	generating training set data within an envelope defining the bounded uniform signal (See Para[0039]);  	partitioning the time series data into a plurality of sub-segments (See Para[0039] subscript k is for wafer k); and	However Schwarm is silent to the language of 	calculating a distance between a normal of the sub-segment and a normal of the envelope. 	Nevertheless it would have been obvious to one of ordinary skill in the art to 	calculating a distance between a normal of the sub-segment and a normal of the 
    PNG
    media_image3.png
    285
    584
    media_image3.png
    Greyscale
	Since Kn is a outlier coefficient and is a variable, the equation in para[0039] would represent a distance between a norm with a positive value on the right side of the equation.


Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarm (US 2004/0143357 A1) in view of Flanner (US 2004/0110311 A1) as applied to claims (1, 8, 15) above, and further in view of Delp  (US 2016/0026915 A1). 	With respect to Claim 2 Schwarm is silent to the language of	The method of claim 1, 	further comprising:	identifying signal sub-segments of the bounded uniform signal which initially were (See Para[0035], [0047]-[0049] Examiner notes that all of the signal sub-segments have an associated variable and is viewed as being classified as such.).   Examiner notes that all sub-segments would at some initial point be unclassified.	Nevertheless Delp teaches 	classifying the unclassified signal sub-segments with a neural network (See Abstract)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schwarm classifying the unclassified signal sub-segments with a neural network such as that of Delp.	One of ordinary skill would have been motivated to modify Schwarm, because using a neural networks are robust and would be no more than predictable use of prior art elements according to their established functions.		With respect to Claim 9 Schwarm is silent to the language of	The system of claim 8, further comprising:	identifying signal sub-segments of the bounded uniform signal which initially were unclassified; and 	classifying the unclassified signal sub-segments with a neural network.	Nevertheless it would have been obvious to one of ordinary skill in the art to 	identifying signal sub-segments of the bounded uniform signal which initially were unclassified; and	classifying the unclassified signal sub-segments		because Schwarm teaches	the variable Fk, where Fk is the difference between the data point and predicted value for wafer k, and it can be expressed as y.sub.k-1.sup.actual-y.sub.- k-1.sup.predicated.  Therefore the value of Fk would be viewed as part of its classification
(See Para[0035], [0047]-[0049] Examiner notes that all of the signal sub-segments have an associated variable and is viewed as being classified as such.).   Examiner notes that all sub-segments would at some initial point be unclassified.	Nevertheless Delp teaches 	classifying the unclassified signal sub-segments with a neural network (See Abstract)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schwarm classifying the unclassified signal sub-segments with a neural network such as that of Delp.	One of ordinary skill would have been motivated to modify Schwarm, because 	
	With respect to Claim 16 Schwarm is silent to the language of	The non-transitory computer readable medium of claim 15, further comprising:	identifying signal sub-segments of the bounded uniform signal which initially were unclassified; and 	classifying the unclassified signal sub-segments with a neural network.	Nevertheless it would have been obvious to one of ordinary skill in the art to 	identifying signal sub-segments of the bounded uniform signal which initially were unclassified; and	classifying the unclassified signal sub-segments		because Schwarm teaches	the variable Fk, where Fk is the difference between the data point and predicted value for wafer k, and it can be expressed as y.sub.k-1.sup.actual-y.sub.- k-1.sup.predicated.  Therefore the value of Fk would be viewed as part of its classification
(See Para[0035], [0047]-[0049] Examiner notes that all of the signal sub-segments have an associated variable and is viewed as being classified as such.).   Examiner notes that all sub-segments would at some initial point be unclassified.	Nevertheless Delp teaches 	classifying the unclassified signal sub-segments with a neural network (See Abstract)	It would have been obvious to one of ordinary skill in the art at the time of filing to  such as that of Delp.	One of ordinary skill would have been motivated to modify Schwarm, because using a neural networks are robust and would be no more than predictable use of prior art elements according to their established functions.	


Claims (5-7, 12-14, 19-20)  are rejected under 35 U.S.C. 103 as being unpatentable over Schwarm (US 2004/0143357 A1) in view of Flanner (US 2004/0110311 A1) as applied to claims (1, 8, 15) above, and further in view of Kojitani (US 2007/0265743 A1).	With respect to Claim 5 Schwarm is silent to the language of	The method of claim 1, 	wherein classifying the identified sub-segments that do not match an expected behavior, comprises: 	generating a node directed to a first sample class;  	generating a hypercube about the node; and 	generating a hypersphere circumscribing the hypercube. 	Nevertheless Kojitani teaches	generating a node directed to a first sample class (See Fig 3 and Fig 4) and Para[0188]);  	generating a hypercube about the node(See Fig 3 and Fig 4) and Para[0188]); and (See Fig 3 and Fig 4) and Para[0188]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schwarm and generate a node, hypercube and hypersphere such as that of Kojitani.	One of ordinary skill would have been motivated to modify Schwarm, because generating such shapes would help visualize the relationship between the data and thus improve understanding the data.		With respect to Claim 6 Schwarm teaches		The method of claim 5, further comprising: 	responsive to determining that the sub-segment resides in the hypercube, classifying the sub-segment in the first sample class. (This limitation is viewed to not be a positive recitation since the claim does not positively recite “determining”, but merely suggestive of a possible case that may or may not have been performed.  Examiner recommends amending the limitation to first positively recite “determining that the sub-segment resides in the hypercube” to give the limitation patentable weight.)	With respect to Claim 7 Schwarm teaches	The method of claim 5, further comprising: 	responsive to determining that the sub-segment does not reside in the hypercube, determining whether the sub-segment resides in the hypersphere;  and 	responsive to determining that the sub-segment resides in the hypersphere, (This limitation is viewed to not be a positive recitation since the claim does not positively recite “determining”, but merely suggestive of a possible case that may or may not have been performed.  Examiner recommends amending the limitation to first positively recite “determining that the sub-segment resides in the hypercube” to give the limitation patentable weight.)	With respect to Claim 12 Schwarm is silent to the language of	The system of claim 8, 	wherein classifying the identified sub-segments that do not match an expected behavior, comprises: 	generating a node directed to a first sample class;  	generating a hypercube about the node; and	generating a hypersphere circumscribing the hypercube. 	Nevertheless Kojitani teaches	generating a node directed to a first sample class (See Fig 3 and Fig 4) and Para[0188]);  	generating a hypercube about the node(See Fig 3 and Fig 4) and Para[0188]); and 	generating a hypersphere circumscribing the hypercube(See Fig 3 and Fig 4) and Para[0188]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schwarm and generate a node, hypercube and hypersphere such as that of Kojitani.(This limitation is viewed to not be a positive recitation since the claim does not positively recite “determining”, but merely suggestive of a possible case that may or may not have been performed.  Examiner recommends amending the limitation to first positively recite “determining that the sub-segment resides in the hypercube” to give the limitation patentable weight.)	With respect to Claim 14 Schwarm teaches	The system of claim 12, further comprising: 	responsive to determining that the sub-segment does not reside in the hypercube, determining whether the sub-segment resides in the hypersphere;  and 	responsive to determining that the sub-segment resides in the hypersphere, classifying the sub-segment in the first sample class.  (This limitation is viewed to not be a positive recitation since the claim does not positively recite “determining”, but merely suggestive of a possible case that may or may not have been performed.  Examiner recommends amending the limitation to first positively recite “determining that the sub-segment resides in the hypercube” to give the limitation patentable weight.)	With respect to Claim 19 Schwarm is silent to the language of	The non-transitory computer readable medium of claim 15, wherein classifying the identified sub-segments that do not match an expected behavior, comprises: 	generating a node directed to a first sample class;  	generating a hypercube about the node; and 	generating a hypersphere circumscribing the hypercube. 	Nevertheless Kojitani teaches	generating a node directed to a first sample class (See Fig 3 and Fig 4) and Para[0188]);  	generating a hypercube about the node(See Fig 3 and Fig 4) and Para[0188]); and 	generating a hypersphere circumscribing the hypercube(See Fig 3 and Fig 4) and Para[0188]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schwarm and generate a node, hypercube and hypersphere such as that of Kojitani.	One of ordinary skill would have been motivated to modify Schwarm, because generating such shapes would help visualize the relationship between the data and thus improve understanding the data.	With respect to Claim 20 Schwarm teaches	The non-transitory computer readable medium of claim 19, (This limitation is viewed to not be a positive recitation since the claim does not positively recite “determining”, but merely suggestive of a possible case that may or may not have been performed.  Examiner recommends amending the limitation to first positively recite “determining that the sub-segment resides in the hypercube” to give the limitation patentable weight.)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863